 



EXHIBIT 10.2
FOURTH AMENDMENT
TO THE
LEAR CORPORATION EXECUTIVE SUPPLEMENTAL SAVINGS PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2004)
THIS AMENDMENT to the Lear Corporation Executive Supplemental Savings Plan (the
“Plan”) is made by the undersigned pursuant to the authority delegated by the
Compensation Committee of the Board of Directors of Lear Corporation, effective
as of December 18, 2007 (the “Effective Date”).
WITNESSETH THAT:

  1.   Section 4.5 of the Plan shall be deleted in its entirety and replaced
with the following:

“Distributions of the Pension Make-up Account shall be made in the same form and
at the same time as benefit payments are made pursuant to Section 27 of the
PEP.”

  2.   Section 4.6 of the Plan shall be deleted in its entirety.     3.   Except
to the extent hereby amended, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Amendment to the Plan is adopted on the 18th day of
December, 2007.
LEAR CORPORATION

By:   /s/ Roger Alan Jackson          
Roger Alan Jackson
Senior Vice President — Human Resources

